COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Rosa Serrano d/b/a The Lens Factory,           §               No. 08-16-00327-CV

                        Appellant,               §                  Appeal from the

  v.                                             §            County Court at Law No. 7

  Pellicano Business Park, L.L.C.,               §             of El Paso County, Texas

                        Appellee.                §              (TC# 2013-DCV-3139)

                                             §
                                           ORDER

       Appellant has filed a motion to extend the time to file the Appellant’s brief and motion to

abate the appeal. The Court GRANTS Appellant’s fifth motion for extension of time within which

to file the brief until November 9, 2017. All other relief request in Appellant’s motion is DENIED.

NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT’S BRIEF

WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Ms. Rosa Serrano, the Appellant, prepare the Appellant’s pro

se brief and forward the same to this Court on or before November 9, 2017.



               IT IS SO ORDERED this 18th day of October, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.